Citation Nr: 1415662	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-26 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus, currently evaluated as 20 percent disabling. 

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  That rating decision denied an increased evaluation for the Veteran's service connected diabetes mellitus.  

In May 2012, the Board remanded the claim for additional development.  At that time, the Board pointed out that a claim for increased evaluation includes a claim for TDIU where there is evidence or allegation of unemployment or unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU issue was also remanded.


FINDINGS OF FACT

1.  Diabetes mellitus, type II, does not require regulation of the Veteran's activities.

2.  The Veteran's compensably rated service-connected disabilities are coronary artery disease (rated 30 percent), posttraumatic stress disorder (30 percent), diabetes mellitus (20 percent), shell fragment wound residual, neck (10 percent), and tinnitus (10 percent).  The combined disability rating is 70 percent.  

3.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.  






CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.41, 4.119, Diagnostic Code 7913 (2013).

2.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in November 2007, May 2008, and December 2008 satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the requirements for a higher rating for diabetes mellitus and to establish TDIU.  The claims were subsequently readjudicated in a December 2012 supplemental statement of the case.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations for the Veteran's claims were conducted in December 2007 and June 2012.  The Veteran has not argued, and the record does not reflect, these examinations were inadequate for rating purposes.  These examinations contain sufficient information to rate the Veteran's diabetes mellitus and to consider his TDIU claim.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Rating for Diabetes Mellitus

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's type II diabetes mellitus has been evaluated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The 20 percent rating assigned contemplates diabetes mellitus requiring insulin and a restricted diet, or requiring the use of an oral hypoglycemic agent and restricted diet.  

A higher 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  Id. 

Still higher ratings are authorized for manifestations not demonstrated by the evidence of record, all of which require the use of insulin and regulation of activities.  

The term "regulation of activities" is defined as an "avoidance of strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  In order for a claimant's diabetes to warrant a rating in excess of 20 percent, "it must be shown that a regulation of these activities is medically necessary."  Id.  

On VA examination in December 2007, the Veteran reported using both insulin and oral medications for control of his diabetes mellitus.  The Veteran also reported following a restricted diet; he stated that he did not have any restriction of activities.  

Private physician's statements dated in April 2008 and September 2008 reported that the Veteran had type II diabetes mellitus that requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  On both occasions, the examiner did not check the box indicating that regulation of activities was necessary.

On VA examination in June 2012, the examiner indicated that the Veteran's diabetes mellitus was treated with prescribed hypoglycemic agents and insulin injections.  There was no regulation of activities.  The examiner noted that the Veteran did not follow a restricted diet but had reduced his carbohydrate intake.  He had been encouraged to exercise, and had no physical limitations due to diabetes.  The Veteran denied any hypoglycemic or hyperglycemic events in the past year.

This evidence shows that the 20 percent rating assigned is appropriate.  Such a rating is assigned for diabetes requiring the use of insulin and a restricted diet, or requiring the use of an oral hypoglycemic agent and restricted diet.  The medical and lay evidence both show that the Veteran controls his diabetes via these methods.  

A 40 percent rating or higher would only be warranted with evidence that the Veteran's diabetes required regulation of activities.  There is no evidence that the Veteran has been required to regulate his activities at any time during the appeals period.  On both his December 2007 and June 2012 examinations, the Veteran denied having to regulate his activities.  Likewise, the private physician's statements in April 2008 and September 2008 did not indicate that regulation of activities was required.

An extraschedular rating is also not warranted.  The evidence shows that the Veteran's service-connected diabetes requires the use of insulin, oral hypoglycemic agents and (at times) a restricted diet; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  Further, the Veteran is service-connected for coronary artery disease as secondary to his diabetes mellitus.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for diabetes is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim for a rating in excess of 20 percent for type II diabetes mellitus; there is no doubt to be resolved; and a rating in excess of 20 percent is not warranted.  

TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities resulting in a 100 percent schedular evaluation.  

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran's service-connected disabilities are coronary artery disease (rated 30 percent), posttraumatic stress disorder (30 percent), diabetes mellitus (20 percent), shell fragment wound residual, neck (10 percent), and tinnitus (10 percent).  The combined disability rating is 70 percent.  For the purposes of considering whether a single 40 percent disability is present, the diabetes and coronary artery disease disabilities will be considered as resulting from a single etiology.  Thus, the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2013).  

The remaining question is whether the Veteran is unemployable due to his service-connected disabilities alone, taking into consideration his educational and occupational background.  

In a written statement dated in June 2012, the Veteran reported that the service connected disability that prevents him from securing or following a substantially gainful occupation was diabetes.  He reported that he had worked as a welder/repairman from 1972 to 2004; that he did not leave his last employment because of his disability; and that he had not tried to obtain employment since he became too disabled to work.  The Veteran reported having completed high school, with no additional education or training.

Private treatment records from the Veteran's cardiologist note in November 2011 and May 2012 that the Veteran was "totally asymptomatic" with respect to his coronary artery disease.

On VA examination in June 2012, the Veteran reported that he retired in 2004 from his job as a welder/repairman after 32 years because he was eligible by age or duration of work.  He reported that he is not currently working and not looking for work.  The Veteran reported to the examiner that his service connected conditions did not limit his daily activities.  The Veteran was described as physically deconditioned by obesity, but he remained physically active in recreational and social activities.  The examiner stated that the Veteran "has no service connected disabilities that would prevent [him] from obtaining and maintaining gainful employment."

The Board finds that the limitations imposed by the Veteran's service-connected disabilities do not preclude his performance of substantially gainful employment.  There is no competent evidence of record showing that he is unable to maintain substantially gainful employment due to the severity of his service-connected disabilities.  The record shows that he retired in 2004 as he was eligible to do so due to age and duration of work, and that he had not sought employment since.  The June 2012 VA examiner indicated that the Veteran had no service connected disabilities that would prevent him from obtaining and maintaining gainful employment. 

The Board acknowledges that the Veteran has problems with his service-connected disorders, but these factors are reflected in the current 70 percent combined rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While his service-connected disabilities may cause some economic inadaptability, this also is taken into account in the assigned evaluation.  There is no showing of total individual unemployability based solely on these disabilities.  In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned combined disability evaluation of 70 percent, the preponderance of the evidence is against the claim for a TDIU rating; there is no doubt to be resolved; and entitlement to a TDIU rating is not warranted.  


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied. 

Entitlement to TDIU is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


